         Case 1:04-cr-10306-PBS Document 261 Filed 06/12/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       CRIMINAL NO. 04-10306-PBS
                                              )
TREVOR CHARLTON                               )

                         MOTION FOR ENLARGEMENT OF TIME

       The government respectfully requests an enlargement of three days, to June 14, 2019, for

it to respond to the defendant’s Supplemental Memorandum in Support of § 2255 Petition [D.

260] (the “Memo”). As grounds therefor, the government states that following the hearing on

May 28, 2019, the Court set a schedule of further briefing by the defendant by June 4, 2019 and

responsive briefing by the government by June 11, 2019. The court thereafter allowed the

defendant’s motion [D. 258] to extend his time to file further briefing to June 7, 2019. The

defendant filed the Memo on that date. The government respectfully requests that, in order to

afford it the seven days the Court intended for it to file its responsive pleading, the Court enlarge

its time to do so to June 14, 2019.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /S/Robert E. Richardson
                                                      ROBERT E. RICHARDSON
                                                      Assistant U.S. Attorney




                                                  1
         Case 1:04-cr-10306-PBS Document 261 Filed 06/12/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Robert E. Richardson, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
June 12, 2019.


                                                      /s/Robert E. Richardson
                                                      ROBERT E. RICHARDSON




                                                  2
